1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ response received on November 19, 2021.

3.	Claims 2,7,14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 19, 2021. The traversal is on the ground(s) that the subject matters of withdrawn claims have been searched and this means there is no burden. This is not found persuasive. As explained in the previous office action in detail, cl. 2 and cl. 7 are two structurally different embodiments and can be read on two different figs. It is noted that each distinct invention beyond one is a burden in that it draws the attention of the Examiner to its own requirements. Examination requires focus to follow search leads and .
The requirement is still deemed proper and is therefore made FINAL.



4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one mirror is a plurality of retroreflective mirrors as set forth in claim 18 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	
Claims 1,3-6,8-13,15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


In claim 1, the phrase “to illuminate a different portion of the one or more cavities” is indefinite as it is vague what different portion is; the portion of the cavity is not defined in the claim; perhaps applicant intends to say ---to illuminate a respective cavity of..…...---; e.g. if there are two cavities, “to illuminate a different portion of the two cavities” is awkward and vague.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-6,8-13,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitching et al. (2011/0031969) in view of Kitching (2020/0002802) and Zhang (2014/01214911).


As to claims 1,19-20, Kitching et al. discloses magnetic field detection system and method comprising a vapor cell e.g. 26,28 arrangement comprising a wafer (para 0032) and alkali metal atoms e.g. 18 disposed in the cavities to provide an alkali metal vapor; an array of light sources e.g. 20 (para 0035), each of the light sources arranged to illuminate a different portion of the one or more cavities of the vapor cell arrangement with light; at least one mirror e.g. 16 arranged to reflect the light from the array of light sources after the light passes through the one or more cavities of the vapor cell arrangement; and an array of detectors e.g. see para 0035 to receive light reflected by the at least one mirror, wherein each of the detectors is arranged to receive light originating from one of the light sources (see figs. 1;3). Kitching discloses magnetometers disposed on the wafer (para 0032) and discloses a processor 139 (fig. 6) to process the signals. The bottom surface 16 could be a flat, curved or any other surface (para 0033). Volume 28 can be considered a cavity as shown in fig. 2. The wafer defining one or more cavities is known in the related art. This feature is taught by Kitching (‘802) (see e.g. Abstract; fig. 15) to have an array of vapor cells. Kitching and Kitching (‘802) fail to explicitly show the light source and the detectors on the single substrate. Zhang is cited to show this feature. Zhang discloses a plurality of light sources e.g. 32 and a plurality of detectors e.g. 11 (see e.g. figs. 4-5). The light sources and the detectors are shown on the same plane and are placed on the same substrate (note magnetometer 1 is mounted on the helmet in the same plane). Note that having the light source and the detectors on the same substrate would be within the level of ordinary skill in the art as it makes the device compact. Also the light sources and the detectors whether they are on the same substrate or different substrate or adjacent to each other would perform the same function and provide the same results as the magnetic field is determined using the detectors. This is also admitted by the applicant (see para 0051 of the instant specification). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Kitching to have an array of vapor cells as taught by Kitching (‘802) and the light sources and the detectors on the same substrate as taught by Zhang to precisely measure neuromagnetic field and to improve measurement sensitivity (para 0006 in Zhang).
	The method claim recited for using the apparatus in claim 20 is an inherent use of the apparatus of Kitching in view of Kitching (‘802) and Zhang and is rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Kitching in view of Kitching (‘802) and Zhang operates in the functional manner claimed by applicant. See MPEP 2112.02(I). 

    PNG
    media_image1.png
    504
    607
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    494
    686
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    573
    703
    media_image3.png
    Greyscale

	
As to claim 3, Kitching in view of Kitching (‘802) and Zhang discloses magnetic field detection system and method as described above wherein the combination device comprising a plurality of microlenses; lights; detectors; vapor cells with the light source and the detector being positioned opposite each other relative to an optical axis of the mirror 33 (see explanation w.r.to cl. 1).
As to claim 4, Kitching in view of Kitching (‘802) and Zhang discloses magnetic field detection system and method wherein the microlenses e.g. 104,105 are configured to receive light from the light sources (fig. 3 in Kitching; see explanation w.r.to cl. 2).
As to claim 5, Kitching in view of Kitching (‘802) and Zhang discloses magnetic field detection system and method wherein the combination device includes the microlenses to receive light reflected by the at least one mirror and to direct the reflected light to the detectors (see explanation w.r.to cl. 2).
As to claim 6, Kitching in view of Kitching (‘802) and Zhang discloses magnetic field detection system and method wherein the combination device includes at least one quarter-wave plate e.g. 124 (para 0043) used (e.g. fig. 3 in Kitching).
As to claims 8-9, Kitching in view of Kitching (‘802) and Zhang discloses magnetic field detection system and method comprising a magnetic field generator disposed adjacent the vapor cell arrangement to generate a magnetic field within the one or more cavities. The magnetic field generated near the cell is in two directions as it generated around the cell (see e.g. para 0054 in Kitching).
As to claim 10, Kitching in view of Kitching (‘802) and Zhang discloses magnetic field detection system and method wherein the at least one mirror e.g. 16 is disposed within the one or more cavities. The use of the mirror to reflect the light is common feature (see e.g. see 128 in fig. 1 of 2020/0103475) (e.g. see fig. 1 in Kitching; 33 in fig. 4 of Zhang).
As to claim 11, Kitching in view of Kitching (‘802) and Zhang discloses magnetic field detection system and method wherein the at least one mirror is configured to dispose outside of the one or more cavities (see e.g. 33 fig. 3 of Zhang).


As to claim 12, Kitching in view of Kitching (‘802) and Zhang discloses magnetic field detection system and method wherein the one or more cavities is a plurality of cavities (Kitching ‘802) with each of the light sources arranged to illuminate a different one of the cavities (fig. 1 in Zhang).
As to claim 13, Kitching in view of Kitching (‘802) and Zhang discloses magnetic field detection system and method wherein the one or more cavities is a single cavity (see e.g. fig. 5 in Zhang).
As to claims 15,16, Kitching in view of Kitching (‘802) and Zhang discloses magnetic field detection system and method wherein the array of optically pumped magnetometers is a two-dimensional or linear array (see figs. 1-5 in Zhang).
As to claim 17, Kitching in view of Kitching (‘802) and Zhang discloses magnetic field detection system and method comprising a plurality of turning mirrors e.g. 10 disposed between the light sources and the vapor cell arrangement to direct light from the light sources to the vapor cell arrangement (see e.g. 10 in fig. 3 of Zhang). The use of the turning mirror for reflecting the light is common feature in the related art for its desire applicability.
As to claim 18, Kitching in view of Kitching (‘802) and Zhang discloses magnetic field detection system and method wherein the at least one mirror e.g. 16 is a plurality of retroreflective mirrors (fig. 1 in Kitching).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

8.	Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive.
In response to applicants’ argument that Kitching does not teach a single substrate wherein the light sources and the detector are disposed. Zhang is cited to show that an array of magnetometers be used and light source and the detector on one side of the cells that could easily be located on one substrate. Applicant in para 0051 of the instant application discloses that the light source and the detector can be on two separate locations. Note that rearranging parts of a prior art structure involves only routing skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The new ground of rejection discloses the claimed structure as explained above.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/JAY PATIDAR/
Primary Examiner, Art Unit 2858